Citation Nr: 0710207	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  02-17 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis with degenerative disc disease, lumbar 
spine, prior to February 27, 2002, and in excess of 60 
percent on and after February 27, 2002. 

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine prior to 
February 27, 2002, and in excess of 20 percent on and after 
February 27, 2002.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2001 rating 
decision, by the Los Angeles, California, Regional Office 
(RO), which granted service connection for traumatic 
arthritis of the lumbar spine, status post lumbar laminectomy 
L5-S1, evaluated as 10 percent disabling, effective September 
7, 2000; the RO also granted service connection for 
degenerative disc disease of the cervical spine, evaluated as 
0 percent disabling, effective September 7, 2000.  The 
veteran perfected a timely appeal to that decision.  

On August 7, 2003, the veteran appeared and testified at a 
hearing before an Acting Veterans Law Judge, sitting at the 
RO.  A transcript of the hearing is of record.  

In July 2004, the Board remanded the case to the RO for 
further development.  By a rating action in September 2005, 
the RO increased the evaluation for the veteran's lumbar 
spine disorder from 10 percent to 20 percent, effective 
February 27, 2002; the RO also increased the evaluation for 
the cervical spine disorder from 0 percent to 10 percent, 
effective February 27, 2002.  Following an examination in 
January 2006, a February 2006 rating action increased the 
evaluation for the lumbar spine from 20 percent to 60 
percent, effective February 27, 2002; the RO also increased 
the evaluation for the cervical spine disorder from 10 
percent to 20 percent, effective February 27, 2002.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In view of this decision, the 
Board must conclude that, even though an increase was granted 
by the RO during the pendency of this appeal, the claims for 
higher evaluations for traumatic arthritis and degenerative 
disc disease of the lumbar spine and degenerative disc 
disease of the cervical spine remain in appellate status.  

Because the veteran's appeal involves the propriety of the 
initial ratings assigned following the grant of service 
connection for the lumbar spine and cervical spine disorders, 
the Board has characterized those issues in accordance with 
the holding of Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  Prior to February 27, 2002, the evidence of record shows 
that degenerative disc disease of the lumbar spine resulted 
in no more than moderate impairment due primarily to pain and 
limitation of motion, with no muscle spasm or neurological 
component objectively shown or evidence of additional 
limitation from incoordination, excess fatigability, pain, 
weakness or repetitive use.  

2.  Since February 27, 2002, the veteran's service-connected 
degenerative disc disease of the lumbar spine has been 
manifested by severe limitation of motion of the lumbar spine 
with complaints of pain and pronounced IDS of the lumbar 
spine, but is not manifested by unfavorable ankylosis of the 
thoracolumbar or the entire spine and has not resulted in 
incapacitating episodes of IDS requiring prescribed bed rest.  

3.  Prior to February 27, 2002, the veteran's cervical spine 
disorder was manifested by complaints of pain and numbness in 
the upper extremities, with no significant limitation of 
motion of the cervical spine; there was no evidence of 
ankylosis or intervertebral disc syndrome.  

4.  Since February 27, 2002, the veteran's cervical spine 
disorder has been manifested by pain, stiffness, limitation 
of motion, and diminished sensory in the upper extremities; 
however, the cervical spine is not shown to be productive of 
more than moderate functional loss due to pain or limitation 
of forward flexion to 15 degrees or less; neither ankylosis 
nor a separately ratable nor compensable neurologic deficit 
is demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, 
for traumatic arthritis with degenerative disc disease, 
lumbar spine, prior to February 27, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.40, 4.45, 
.4.59, 4.71a; Diagnostic Codes 5292, 5293, 5295 (effective 
prior to September 23, 2002).

2.  The criteria for an evaluation in excess of 60 percent 
for traumatic arthritis with degenerative disc disease of the 
lumbar spine degenerative disc disease of the lumbar spine, 
beginning February 27, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.40, 4.45, .4.59, 4.71a; Diagnostic Code 
5293 (effective prior to September 23, 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (effective September 26, 2003, 
adding diagnostic codes 5235 to 5243).  

3.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the cervical spine, prior to 
February 27, 2002, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.40, 4.45, .4.59, 
4.71a; Diagnostic Codes 5010, 5290, 5293 (effective prior to 
September 23, 2002).

4.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the cervical spine, 
beginning February 27, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 4.7, 4.71a including 
Diagnostic Code 5243 (2006); 38 C.F.R. § 4.71a including 
Diagnostic Code 5010, 5290 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in July 2004 was not given prior to 
the first RO adjudication of the claim, the notice was 
provided by the RO prior to the transfer and recertification 
of the case to the Board, and its notice, complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
That letter informed the veteran of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  As the Federal Circuit Court has 
recently stated, it is not required "that VCAA notification 
must always be contained in a single communication from the 
VA."  Mayfield, supra, 444 F.3d at 1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA, and that he has 
not been prejudiced by the notice and assistance provided by 
the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  

The Board recognizes that the notifications from the RO pre- 
dated, and therefore did not specifically comport with, the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish the severity of the veteran's 
disabilities, given that he has been provided all the 
criteria necessary for a higher disability rating, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual Background.

The service medical records indicate that the veteran was 
seen on several occasions for complaints of back pain; he was 
diagnosed with right scoliosis and placed on limited profile.  
On the occasion of his initial VA examination in April 1986, 
X-ray study of the spine showed degenerative disc disease 
D12-L1, L1-2, L4-5, and L5-S1.  

Of record are private treatment reports, dated from October 
1991 to October 2000, which show that the veteran continued 
to receive clinical attention and treatment for a low back 
disorder; X-ray studies reflect findings of osteoarthritis of 
the spine.  In a statement from Dr. M. B., dated in October 
1991, he noted that he first saw the veteran in April 1991.  
It was noted that the veteran was involved in a car accident 
in Germany in 1980 while he was a passenger in a car which 
turned upside down; he suffered a severe neck and back 
injuries and sustained severe contusions.  At that time, x-
rays showed extensive osteoarthritis of the spine.  Dr. B. 
stated that it was his impression that the back problems that 
the veteran currently had was incurred as a result of the 
accident in Germany.  

On the occasion of a VA examination in January 2001, the 
veteran reported upper and lower back pain, which he 
described as severe.  He also reported a feeling of heaviness 
of both arms and occasional numbness of the hands.  There was 
no leg radiation.  There was no numbness of the lower 
extremities.  There was no sphincter problem.  The veteran 
described the pain as dull and noted that it became sharp in 
the back with prolonged sitting, standing, walking, bending 
and lifting.  The veteran did not report taking any 
medication.  He was able to heel walk and toe walk without 
difficulty; he brought a cane to the examination, but he was 
able to walk without it.  On evaluation of the cervical 
spine, it was noted that hyperextension caused no radicular 
pain.  Range of motion in the cervical spine was normal.  The 
lumbar spine was straight with a surgical scar without 
tenderness, or underlying tissue loss.  Sciatic tension test 
was negative in sitting in the supine position for back pain.  
The veteran had full flexion at 95 degrees; extension was to 
15 degrees, bending was to 30 degrees bilaterally, and 
rotation was to 30 degrees bilaterally.  Straight leg raising 
was normal.  Sensory examination of the lower extremities was 
intact.  Palpation of the pulses was normal.  

The pertinent diagnoses were status post lumbar laminectomy 
with residual disc protrusion at L5-S1 resulting in right 
foraminal stenosis; face arthropathy and disk bulge at L4-L5; 
chronic symptomatic post traumatic cervical myalgia 
superimposed on C6-C7 disk disease; and thoracolumbar 
scoliosis, mild.  There were no neurological deficiencies.  
The examiner stated that, based on history given by the 
veteran, the medical records received, and the examination, 
it was at least as likely as not that the lumbar and cervical 
spine arthritis was related to military service.  

By a rating action in June 2001, the RO granted service 
connection for traumatic arthritis of the lumbar spine, 
status post lumbar laminectomy, L5-S1, rated as 10 percent 
disabling, effective September 7, 2000; and disc disease, 
cervical spine, rated as 0 percent disabling, effective 
September 7, 2000.  

The veteran was afforded a VA compensation examination in 
October 2001, at which time he complained of total body pain, 
especially in the arms, legs and back.  It was noted that the 
veteran's problems began in March 1980 when he was involved 
in a motor vehicle accident and sustained multiple injuries.  
The veteran indicated that he had pain throughout all four 
extremities, the back, neck, head, and the chest; he stated 
that the pain was worse in cold weather, unaffected by time 
of the day, and was constant.  He stated that he had three 
surgeries, including posterior spinal fusion, but did not 
know the actual levels.  The veteran indicated that he was 
able to sit for two hours, walk up to 40 minutes, and stand 
for 20 minutes.  The veteran reported difficulty climbing up 
stairs, bending over, opening jars, reaching overhead, and 
writing.  He denied using assistive device for ambulation.  

On examination, it was noted that the veteran was in no 
apparent distress.  He was able to transfer on and off the 
examination table independently.  He was able to take off his 
shoes and socks and put them back on independently.  His gait 
was normal for swing and stance phase.  Toe walking was 
normal.  Heel walking was normal.  Romberg sign was absent.  
The cervical spine had a forward flexion from 0 degrees to 50 
degrees, extension from 0 degrees to 60 degrees, lateral 
flexion from 0 degrees to 45 degrees, and rotation from 0 
degrees to 80 degrees.  The lumbar spine had a forward 
flexion from 0 degrees to 90 degrees, extension was from 0 
degrees to 25 degrees, and lateral flexion was 0 degrees to 
25 degrees, bilaterally.  Straight leg raising was negative 
in the seated position, bilaterally.  He did not complain of 
tenderness to palpation in fibromyalgia points, but in the 
suboccipital areas or sternocleidomastoid.  He complained of 
reduced pinprick sensation across dermatomes in all four 
extremities and across his face.  Deep tendon reflexes were 
2+.  The pertinent diagnoses were status post lumbar fusion, 
posterior spinal fusion; and lumbosacral muscular ligamentous 
strain.  

Of record is a medical statement from Dr. M. M., dated 
February 27, 2002, indicating that the veteran had a long 
history of extensive and severe problems with his low back.  
Dr. M. indicated that the veteran had had ongoing pain 
problems, which have severely limited his physical activities 
and severely impaired his quality of life and life-style.  
Dr. M. related that the veteran has continued to have chronic 
pain syndrome of low back pain and bilateral buttock and 
posterior thigh pain.  Dr. M. stated that based on multiple 
and long standing knowledge of the veteran's condition and 
from his perspective as an orthopedic spine specialist, the 
veteran was and will into the permanent future be unable to 
participate in gainful employment.  

Of record is also a statement from Dr. J. C. K., dated in 
January 2003, indicating that the veteran had undergone 
extensive rheumatologic evaluation.  It was noted that the 
veteran did not have any underlying rheumatologic disorder, 
but he was suffering from severe degenerative disc disease 
and diffuse idiopathic sclerosing hyperostosis of the 
thoracic spine.  Dr. K. noted that the veteran also had 
multiple spondylosis involving the lumbar spine as well as 
the cervical spine.  Dr. K. opined that the veteran's back 
disorder will severely impair the veteran's movement and also 
any activity that requires bending, lifting or use of the 
spine area.  

Received in August 2004 were medical records from the Social 
Security Administration, dated from March 1988 to October 
2001, which show that the veteran received ongoing clinical 
evaluation and treatment for his spine disorder.  

The veteran was seen for a clinical evaluation in April 2005, 
at which time he complained of constant low back pain for the 
past year; he noted that he had had analgesics without 
relief.  Upon reviewing the file, the examiner noted that the 
veteran has had continued, persistent, and progressive back 
and neck pain.  He has had three lumbar spine surgeries; they 
occurred in 1987, 1988, and 2000.  It was also noted that he 
has had three lumbar epidurals with local anesthetic and 
steroid injections and has been a patient of several chronic 
pain clinics.  The veteran did not report for the 
examination.  

The veteran was afforded another VA examination in January 
2006; at that time, he reported chronic pain located at the 
cervical spine, thoracic and lumbar sacral regions.  The 
veteran described the pain as dull to sharp with episodic 
severe "shooting pain" like an electric current radiating 
down his arms and legs.  He noted that the pain was 
exacerbated by coughing and sometimes by walking; sexual 
intercourse also exacerbated the pain.  The veteran rated the 
pain as a 7 on a scale from 1 to 10, increasing to 10 out of 
10 during flare-ups.  He reported having flare-ups 3 to 4 
times a day, lasting 1 to 10 minutes.  The veteran also noted 
that his arms, fingers and both legs tended to go to sleep.  
The veteran stated that pain relief lasted only for 2 hours 
and then it returns.  It was noted that the veteran was last 
hospitalized for one week because of pain in 2004; he has not 
been prescribed be rest in the past 12 months by his doctor.  
He noted that the doctors prescribed an electric chair.  He 
also used a walking stick to lean on for support.  The 
veteran denied any bowel or bladder problems.  The veteran 
reported that he had difficulty holding his head upright 
because of neck pain and stiffness; he preferred lying down 
which took pressure off his neck.  It was noted that the 
veteran was able to walk approximately 1/3of one block before 
requiring rest because of pain.  He walked stooped forward 
because straightening caused pain.  He did not wear a back 
brace but stated that he would like one to help with his 
posture.  The veteran indicated that he was confined to his 
home because of chronic pain; he had limited mobility.  The 
veteran stated that his neck and back condition prevented him 
from enjoying life.  

On examination, it was noted that the veteran's posture was 
erect.  His gait was antalgic.  He got in and out of the 
chair with difficulty.  He was able to climb onto and out of 
the examination table with difficulty.  There was no loss of 
cervical lordosis.  He had no erythema, ecchymosis, scars, 
masses, swelling, atrophy, or deformities.  He had no neck 
stiffness or splinting.  There was tenderness over the 
superior nuchal ligament.  There was tenderness to palpation 
of the paracervical, sterno-cleidomastoid and trapezius 
muscles.  No lymphadenopathy or masses was noted in the 
supraclavicular fossa.  Range of motion in the cervical spine 
revealed a forward flexion from 0 to 30 degrees, extension 
from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, 
and lateral rotation was from 0 to 40 degrees, bilaterally.  
The examiner noted that range of motion in the cervical spine 
was limited by pain at 40 degrees rotation and 30 degrees 
lateral flexion.  Endpoint of range of motion was secondary 
to pain as evidenced by painful grimaces, flinching and or 
verbal exclamation of pain.  There was no weakness, gross 
incoordination or awkward/excess motion demonstrated.  There 
was no atrophy or ankylosis in the cervical spine or neck 
muscles.  Muscle strength in the neck and upper extremities 
was normal.  Deep tendon reflexes were 3+/2+ bilaterally.  
There was no diminished or asymmetric carotid, brachial or 
radial pulses.  The impression was mild right C7 foraminal 
narrowing.  

On evaluation of the lumbar spine, it was noted that the 
veteran was hunched forward with difficulty standing straight 
secondary to pain.  There was diffuse muscle atrophy of the 
thoracic and lumbosacral paraspinal muscles.  No erythema, 
ecchymosis, masses, swelling or deformities were noted.  Loss 
of lumbosacral lordosis.  He had a slight scoliosis to the 
right.  No pelvic assymmetry.  No leg length discrepancy.  No 
difficult heel/toe ambulation.  The veteran had tenderness 
and muscle spasms on palpation over the thoracic and 
lumbosacral mid spinous processes and paraspinal muscles.  No 
trigger point tenderness.  Forward flexion was from 10 
degrees to 75 degrees.  Extension was from 10 degrees to 5 
degrees.  Lateral flexion as from 0 degrees to 5 degrees; and 
lateral rotation was from 0 degrees to 10 degrees.  The 
examiner noted that repetitive flexion/extension was 
suboptimal in that his range of motion of the back was 
limited by pain at 70 degrees forward flexion and 5 degrees 
extension and flexion.  Range of motion was also limited by 
fatigue and easy/early fatigability after repetitive attempts 
at flexion and extension of his back.  Pain had the major 
functional impact.  There was no weakness, gross 
incoordination or awkward/excess motion demonstrated.  There 
was muscle atrophy of the thoracic and lumbosacral 
paraspinous muscles without ankylosis in the thoracic or 
lumbar sacral spine.  Muscle strength in the lower 
extremities was 5/5 bilaterally.  Deep tendon reflexes were 
3+/2+ patella and Achilles tendon bilaterally.  Distal pulses 
were 2+/2+ bilaterally.  Straight leg raising was positive.  
X-ray study of the lumbosacral spine revealed dextroscoliosis 
with bridging ostophytes, compression fractures of the T11 
and L5 vertebral bodies, and status post laminectomy at L4 
and L5.  

The examiner noted that MRI of the lumbar spine confirmed 
severe right L5 foraminal stenosis and severe right sided 
disc space narrowing, swelling of the L5 nerve root and 
evidence of a recent compression fracture involving the T11 
and L5 vertebral bodies, status post laminectomy at L4 and 
L5, severe right L5 foraminal stenosis, right-sided 
narrowing, with swelling of the right L5 nerve root, all 
indicative of a severe lumbosacral condition.  The examiner 
noted that the veteran has not had any incapacitating 
episodes in the past 12 months although he spent the bulk of 
his day on his couch because of pain.  The examiner also 
noted that the veteran was currently unemployable because of 
his chronic neck and back conditions due to pain.  His 
disabilities along with his generalized weakness made his 
ability to work even modified very doubtful.  


III.  Legal Analysis-Higher evaluations.

Disability ratings are intended to compensate for reductions 
in earning capacity as a result of the specific disorder.  
The ratings are intended, as far as practicably can be 
determined, to compensate for the average impairment of 
earning capacity, resulting from the particular disability at 
issue, in civilian occupations.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  For a claim for an increased rating, the 
primary concern is normally the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  In this case, the RO has assigned 
"staged ratings" for degenerative disc disease of the lumbar 
spine, based on their interpretation of the evidence.  In 
part, the Board agrees that there has been a change 
warranting a staged rating.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

A.  Lumbar spine.

As a preliminary matter, the Board notes that during the 
course of this appeal the regulations for rating disabilities 
of the spine were twice revised effective September 23, 2002, 
and effective September 26, 2003. See 67 Fed. Reg. 54345 
(Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has also held that Diagnostic Code 
5293, intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).  

Prior to September 2003, the Rating Schedule provided ratings 
for limitation of motion of the lumbar spine when limitation 
was slight (10 percent), moderate (20 percent), or severe (40 
percent). 38 C.F.R. § 4.71a, Code 5292 (effective before 
September 26, 2003).  For lumbosacral strain ratings were 
provided when there was evidence of characteristic pain on 
motion (10 percent), muscle spasm on extreme forward bending 
with loss of lateral spine motion, unilateral, in a standing 
position (20 percent), or listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 38 
C.F.R. § 4.71, Code 5295 (effective before September 26, 
2003).  

Prior to September 2002, ratings were provided for 
intervertebral disc syndrome when the disorder is shown to be 
mild (10 percent), moderate with recurring attacks (20 
percent), severe with recurring attacks and intermittent 
relief (40 percent), or pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective before September 23, 
2002).  

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2). If intervertebral disc syndrome was present in more than 
one spinal segment, provided that the effects in each spinal 
segment were clearly distinct, each segment of the spine was 
to be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent). 
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2006). It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes. These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome). Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined. 38 
C.F.R. § 4.71a, The Spine (effective from September 23, 
2003).  

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows: For unfavorable ankylosis of the entire 
spine (100 percent); For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent); For unfavorable ankylosis 
of the entire cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 percent); For 
forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine (30 
percent); For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis (20 percent); and For forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees, or forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees, or combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or more of the height 
(10 percent).  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine (effective from September 
23, 2003).  

It is noted that diseases and injuries of the spine should be 
evaluated upon any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted. Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Ranges of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (5). Disability of 
the thoracolumbar and cervical spine segments are to be 
separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (6).  

The September 2003 regulation amendments also provide a 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as follows: With incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months (60 percent); With incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months (40 percent); With 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months (20 
percent); and With incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months (10 percent). 38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective from September 26, 2003). 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance. According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

(i) A rating in excess of 20 percent prior to February 27, 
2002.

Taking into account all relevant evidence, the Board finds 
that a rating in excess of 20 percent is not warranted for 
the veteran's low back disorder prior to February 27, 2002.  
In this regard, on VA examination in January 2001, the 
veteran was found to have a forward flexion to 95 degrees; 
extension was to 15 degrees.  Bending was to 30 degrees, 
bilaterally, and rotation was to 30 degrees.  Sciatic tension 
test was negative.  There were no neurological deficiencies 
noted.  VA examination report of October 2001 noted flexion 
of 90 degrees and extension to 25 degrees; lateral flexion 
was to 25 degrees, bilaterally.  There was no evidence of 
spasm, weakness or tenderness in the back.  Thus, under the 
old criteria for evaluating limitation of motion of the 
lumbar spine, the veteran's low back disability was moderate, 
for which a 20 percent rating was warranted.  Considering the 
above findings as a whole, and all evidence of record, the 
Board considers these findings to be consistent with a 
finding of no more than moderate limitation of motion, or 
moderate intervertebral disc syndrome, such that a 20 percent 
rating would be warranted, the rating the veteran received 
during this period.  38 C.F.R. § 4.71a, DCs 5292, 5295.  

In addition, the VA examination reports do not show any 
evidence of severe lumbosacral strain, with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion in order 
to warrant a rating in excess of 20 percent under former 
Diagnostic Code 5295.  Moreover, the above cited VA 
examination reports show, at most, moderate limitation of 
motion, even when taking into consideration pain, 
fatigability and lack of endurance.  Thus, there is no basis 
for awarding a disability rating in excess of 20 percent for 
the veteran's lumbar spine disability under former Diagnostic 
Code 5292.  Overall, the clinical findings are not consistent 
with severe symptomatology due to disc degeneration so as to 
warrant assignment of a 40 percent evaluation under 
Diagnostic Code 5293.  

In sum, when considering the medical record and all 
applicable Diagnostic Codes, there is no medical evidence 
which suggests that the veteran's lumbar spine disability 
warrants a disability rating in excess of 20 percent.  

Moreover, the competent evidence, although reflecting a 
limitation of lumbar motion due to pain, does not show that 
the veteran has severely limited lumbar motion or severe 
functional impairment.  During the period in question, the 
records show that the veteran complained of pain, 
particularly with motion or activity.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  However, examination reports are generally 
negative for notation of any spasm, weakness, fatigability or 
incoordination.  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
degenerative disc disease of the lumbar spine are, however, 
already contemplated by the 20 percent rating.  There is no 
indication in the evidence of record, during the period in 
question, that pain due to DDD of the lumbar spine causes 
functional loss greater than that contemplated by the 
assigned 20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board concludes that the 20 percent rating assigned is 
appropriate for these manifestations and that the findings do 
not more nearly approximate the next higher, or 40 percent, 
rating for degenerative disc disease of the lumbar spine. 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2001).  The lay contentions offered in conjunction with this 
claim for increased compensation benefits are outweighed by 
the medical evidence cited above which has been found more 
probative to the issue on appeal and therefore, such 
contentions cannot serve to establish a higher evaluation for 
the back disorder, during the period prior to February 27, 
2002.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

(ii).  Evaluation in excess of 60 percent for DDD, lumbar 
spine from February 27, 2002.

The Board finds an evaluation in excess of 60 percent is not 
warranted.  In regard to a rating based on incapacitating 
episodes under the revised criteria, the maximum evaluation 
is 60 percent.  The Board notes that nothing in the record 
reflects that a doctor has prescribed bed rest.  In fact, 
during the most recent VA examination in January 2006, the 
examiner noted that the veteran had not had any 
incapacitating episodes in the past 12 months although he 
spent the bulk of his day on his couch because of pain.  
Thus, a higher evaluation is not warranted.  The Board notes 
that a 60 percent evaluation is the maximum evaluation under 
Diagnostic Code 5293.  Thus, rating the veteran under 
intervertebral disc disorder would not result in a higher 
evaluation.  

In addition, a higher evaluation is not warranted under 
Diagnostic Code 5292 or 5295, or based on the new rating 
formula for diseases of the spine.  A 40 percent evaluation 
is the maximum evaluation under Diagnostic Code 5292 and 
5295.  Even in consideration of the neurological impairment 
of the right and left lower extremity, an evaluation in 
excess of 60 percent is not warranted.  In addition, the 
Board notes that the veteran's back is not ankylosed.  Thus, 
an evaluation in excess of 60 percent is not warranted under 
the either the old or new criteria.  

If separately rated on the basis of limitation of motion and 
neurologic deficit in the lower extremities, the combined 
disability does not warrant an evaluation in excess of 60 
percent.  Rather, a maximum evaluation for limitation of 
motion would warrant 40 percent with 10 and 20 percent 
evaluations for the lower extremities respectively.  The 
combined evaluation would reach 57 percent, rounded to 60 
percent, the evaluation currently assigned.  The bilateral 
factor would not effect the overall evaluation.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
Consequently, the benefit sought on appeal is denied.  

B.  Higher Evaluation-Cervical spine.

(i) Evaluation in excess of 10 percent prior to February 27, 
2002.

In June 2001, the RO granted service connection for 
degenerative disc disease of the cervical spine and assigned 
a 0 percent rating under Diagnostic Code 5290, effective 
September 7, 2000.  By a rating action in September 2005, the 
RO increased the evaluation from 0 percent to 10 percent, 
effective February 27, 2002.  Subsequently, in June 2006, the 
RO increased the rating from 10 percent to 20 percent, 
effective February 27, 2002.  Under DC 5290, the criterion 
for next higher rating, 20 percent, is moderate limitation of 
motion.  

On VA examination in January 2001, range of motion of the 
cervical spine was reported as normal.  There are no other 
relevant findings.  A subsequent VA examination in October 
2001 revealed only slight limitation of motion in the 
cervical spine.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the criteria for a rating in excess of 10 percent under DC 
5290 have not been met prior to February 27, 2002.  

Also, a rating in excess of 10 percent is not warranted under 
diagnostic code, DC 5293, pertaining to intervertebral disc 
syndrome, where the criteria for the next higher rating, 20 
percent, are moderate symptoms with recurring attacks.  In 
this regard, on the occasion of the January 2001 examination, 
while the veteran reported a feeling of heaviness of both 
arms and occasional numbness of the hands, it was noted that 
hyperextension caused no radicular pain.  No abnormal 
neurological findings were noted in October 2001.  As the 
criteria for intervertebral disc syndrome contemplate 
abnormal neurological findings and in the absence of such 
findings, moderate symptoms with recurring attacks are not 
shown.  

As for related factors under 38 C.F.R. §§ 4.40, 4.45 and 
4.59, the Board has considered whether a higher initial 
rating could be assigned on the basis of functional loss due 
pain or painful motion.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 
(1998).  On VA examination in January 2001, while the veteran 
complained of neck pain, range of motion was normal.  Without 
actual functional loss due to pain or painful movement, there 
is insufficient evidence of objective pain on motion or other 
functional loss to warrant a rating in excess of 10 percent.  
DeLuca.  

(ii) Evaluation in excess of 20 percent from February 27, 
2002.

The schedular criteria by which the cervical spine disability 
can be rated have changed twice during the pendency of the 
appeal.  See 67 Fed. Reg. 54345- 54349 (August 22, 2002) 
(effective September 23, 2002), codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293; see also 68 Fed. Reg. 51454- 
51458 (August 27, 2003) (effective September 26, 2003), 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
The provisions of DC 5293, which pertained to intervertebral 
disc syndrome, were changed effective from September 23, 
2002.  The rating schedule for the spine was changed 
effective September 26, 2003, at which time DC 5293 was 
changed to DC 5243, and DC 5290 was changed to 5237.  

Code 5293 provided the criteria for rating degenerative disc 
disease. When the disc disease is moderate, with recurring 
attacks, a rating of 20 percent is warranted. When the disc 
disease is severe, with recurring attacks with intermittent 
relief, a 40 percent rating is warranted. When disc disease 
is pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief, a 60 percent rating is provided. 
60 percent is the maximum rating under Code 5293. 38 C.F.R. § 
4.71a.

Under DC 5293, effective September 23, 2002, the criteria for 
the next higher rating, 40 percent, for intervertebral disc 
syndrome are incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months.  An incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. Note 1.  The new regulation also 
provides that the disc syndrome may be evaluated on the basis 
of separate evaluations of chronic orthopedic and neurologic 
symptoms. Note 2.  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (cervical strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The General 
Rating Formula provides that a 20 percent rating is warranted 
where forward flexion of the cervical spine is greater than 
15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis. In 
addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes", whichever results in a higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes provides that a 20 percent 
rating is warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 30 percent rating is warranted where forward 
flexion of the cervical spine is 15 degrees or less, or there 
is favorable ankylosis of the entire cervical spine.  In 
addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes", whichever results in a higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes provides that a 40 percent 
rating is warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  

The medical evidence consists of a report of a private 
medical statement, dated February 27, 2002, indicating that 
the veteran has problems with his back that severely impacted 
his quality of life.  In another private medical statement, 
dated in January 2003, the physician noted that the veteran 
was suffering from severe degenerative disc disease and 
diffuse idiopathic sclerosing hypersotosis of the thoracic 
spine.  The physician opined that the veteran's back disorder 
would severely impact his movement and any activity that 
required bending, lifting or use of the spine.  A VA 
examination in January 2006 noted chronic pain in the 
cervical spine; he described the pain as a "shooting" pain 
like an electric current radiating down his arms.  The 
veteran also complained of neck stiffness.  There was 
tenderness to palpation of the paracervical muscles.  
However, there was no atrophy or ankylosis in the cervical 
spine or neck muscles.  On examination, forward flexion was 
30 degrees, extension was 30 degrees, lateral flexion was 30 
degrees, and rotation was 40 degrees, bilaterally.  The 
examiner noted that range of motion in the cervical spine was 
limited by pain at 40 degrees rotation and 30 degrees lateral 
flexion.  It was noted that x-ray study of the cervical spine 
revealed a moderate to severe cervical spine condition.  

The above clinical findings show that the veteran had forward 
flexion to 30 degrees, which does not meet the criteria of 
motion of 15 degrees or less or of favorable ankylosis.  In 
addition, the evidence does not show that the veteran has an 
associated neurological abnormality.  And, there is no 
competent evidence to show intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the criteria for a 
rating in excess of 20 percent for degenerative disc disease 
of the cervical spine have not been met.  

In addition, the examiner noted that endpoint of range of 
motion was secondary to pain as evidenced by painful 
grimaces, flinching, and or verbal exclamation of pain.  
However, there was no weakness, no gross incoordination or 
awkward/excess motion demonstrated; and, there was no atrophy 
or ankylosis in the cervical spine.  Moreover, the examiner 
noted that muscle strength in the neck and upper extremities 
was normal.  There was no diminished or asymmetric carotid, 
brachial or radial pulses.  In this regard, the Board finds 
that the examination revealed no sensory or motor deficit 
involving the upper extremities that would support the 
assignment of a separate compensable rating based on 
radiculopathy.  


ORDER

Entitlement to a rating in excess of 20 percent prior to 
February 27, 2002, and higher than 60 percent after that 
date, for the veteran's service-connected traumatic arthritis 
and degenerative disc disease of the lumbar spine, is denied.  

Entitlement to a rating in excess of 10 percent prior to 
February 27, 2002, and higher than 20 percent after that 
date, for the veteran's service-connected degenerative disc 
disease of the cervical spine, is denied.  



____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


